Dear Senator Murray:
This letter is in response to your question asking whether a constitutional charter city may choose as a city depositary an institution outside of the city limits. You have also stated that there are no restrictions or limitations in the city charter with respect to the selection of such a depositary.
We find no statutory provision restricting a constitutional charter city from selecting a depositary outside of the city limits. Under Section 19(a) of Article VI of the Missouri Constitution such a charter city has all the powers which the General Assembly of the state has authority to confer upon any city, provided such powers are consistent with the constitution of this state and are not limited or denied either by the charter so adopted or by statute.
Therefore, it is our view that a constitutional charter city may be ordinance provide for the selection of a depositary in Missouri outside of the city limits.
Very truly yours,
                                  JOHN ASHCROFT Attorney General